Exhibit 10.2

Description of 2009 Management Incentive Plan

On January 26, 2009, the Compensation Committee of the Board of Directors of
Ultratech, Inc. (the “Company”) established the Management Incentive Program
(“MIP”) for the 2009 fiscal year for the Company’s executive officers and
certain other employees. The program is comprised of (i) a cash bonus
opportunity under the Company’s Long Term Incentive Plan, as amended and
restated on January 28, 2008, (the “LTIP”) tied to the Company’s attainment of
pre-established performance objectives for the 2009 fiscal year and
(ii) restricted stock unit (“RSU”) awards covering shares of the Company’s
Common Stock. A copy of the LTIP is attached as Exhibit 9.1 to Item 9.01 of the
Current Report on Form 8-K filed by the Company on February 1, 2008.

Restricted Stock Units

The authorized RSU awards will be made in a series of four successive equal
quarterly grants under the Company’s 1993 Stock Option/Stock Issuance Plan, as
amended and restated on January 30, 2007. The quarterly grant dates will be
February 2, 2009, April 20, 2009, July 27, 2009 and October 19, 2009.
Accordingly, one-fourth of the total RSU award indicated below for each
executive officer was made on February 2, 2009, and an additional one-fourth of
the total RSU award indicated below for each executive officer was made on
April 20, 2009. The two remaining installments will be made on the following
dates: July 27, 2009 and October 19, 2009.

 

Name

  

Total Number of Shares Subject to Restricted Stock Units (#)

A. Zafiropoulo

   100,000

B. Wright

   40,000

S. Jewler

   24,000

Each RSU represents the right to receive one share of the Company’s Common Stock
on the designated issuance date following vesting of that unit. The RSUs awarded
to each individual will vest in three equal installments upon completion of each
year of service with the Company over the three-year period measured from
January 1, 2009. Accelerated vesting of the units will occur in whole or in part
upon a change in control or the individual’s cessation of employment under
certain defined circumstance. Unless otherwise accelerated pursuant to the terms
of the award agreement, the shares of Common Stock underlying the vested units
will be issued on January 31, 2012.

Cash Bonus

The cash bonus opportunity under the 2009 MIP is provided under the LTIP and
will be based on the Company’s operating income and revenue levels for the 2009
fiscal year. The target bonuses set under the 2009 MIP for the Company’s
executive officers are as follows: ninety percent (90%) of 2009 base salary for
Mr. Zafiropoulo, eighty-five percent (85%) of 2009 base salary for Mr. Wright
and eighty percent (80%) of 2009 base salary for Mr. Jewler, with fifty percent
(50%) of each executive officer’s target bonus allocated to each performance
goal. Four performance levels have been established for each goal, and the
actual level at which each goal is attained will determine the bonus amount
payable to the executive officer with respect to that goal. Following the close
of the 2009 fiscal year, the Compensation Committee will determine the actual
bonus amount for each participant. The potential bonus with respect to each
goal, as a multiple or fraction of the fifty percent (50%) component of the
target bonus allocated to that goal, is set forth below for each specified level
of goal attainment. If both performance goals are attained at the Tier III or
target level, then each executive officer will be awarded his target bonus under
the MIP. If the actual level of attainment for either goal is between any two
designated levels up to the target Tier III level, then the bonus potential for
that goal will be in a dollar amount interpolated on a straight line basis
between those two levels. If the Company’s operating income or revenue goal for
the 2009 fiscal year exceeds the target Tier III level, then the bonus potential
for that goal would increase in accordance with the same slope that exists
between the Tier II and Tier III levels.



--------------------------------------------------------------------------------

OPERATING INCOME GOAL

 

Level of Attainment

   Net Income
Level (Millions)   

Multiple of 50% Component of the Target Bonus

Minimum

   $ 5.19    0.25x

Tier I

   $ 7.42    0.50x

Tier II

   $ 8.71    0.75x

Tier III

   $ 10.45      1.0x

REVENUE GOAL

 

Level of Attainment

   Revenue
Level (Millions)   

Multiple of 50% Component of the Target Bonus

Minimum

   $ 80    0.25x

Tier I

   $ 115    0.50x

Tier II

   $ 132    0.75x

Tier III

   $ 150      1.0x

One-third of the bonus amount (if any) earned by the executive officer for the
2009 fiscal year will be paid following the close of the 2009 fiscal year. The
remainder will be deferred and subject to an annual installment vesting schedule
tied to the executive officer’s continued service with the Company over an
additional two-year period. The deferred portion will be paid as it vests and
will earn interest at a designated rate until paid. The deferred portions will
immediately vest and become payable in the event the executive officer’s
employment terminates under certain defined circumstances during the deferral
period. Accelerated payouts will also occur in the event of certain changes in
control or ownership of the Company. The 2009 MIP also provides for pro-ration
of the non-deferred portion of the bonus in the event the executive officer
should terminate employment under certain defined circumstances during the 2009
fiscal-year performance period.

The foregoing description is qualified in its entirety by reference to the LTIP.